Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.(j) Anchin, Block & Anchin, LLP Accountants and Advisors 1375 Broadway, New York, NY 10018 (212) 840-3456 www.anchin.com C ONSENT OF I NDEPENDENT R EGISTERED P UBLIC A CCOUNTING F IRM We hereby consent to the incorporation by reference in the Statement of Additional Information constituting part of The Lazard Funds, Inc. Post-Effective Amendment No. 44 to Registration Statement on Form N-1A of our report dated February 25, 2008, relating to the financial statements and financial highlights of The Lazard Funds, Inc. We also consent to the reference to us under the heading Financial Highlights in the Prospectus. We also consent to the reference to our firm under the captions Independent Registered Public Accounting Firm in the Prospectus and Counsel and Independent Registered Public Accounting Firm in the
